DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 17583199 on January 25, 2022. Please note claims 1-19 are pending and have been examined

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 8, 9, 12-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 104808859 A, for the purpose of claim mapping, machine translation is used).

Regarding claim 1, Hu discloses: A touch panel (Abstract, Fig. 4, discloses the touch display device), comprising: 
a substrate (Fig. 4, base plate 10); 
a touch electrode array arranged on a side of the substrate, wherein the touch electrode array comprises a plurality of touch electrodes arranged in an array (Fig. 4, array of touch electrodes 111 are arranged on the base plate 10 as illustrated in figure); and 
a test circuit electrically connected to the touch electrode array (Fig. 4, page 4, multiple touch sensing unit 111 are electrically connected to control pin, voltage input signal terminal and voltage output signal terminal by test lines 12 through transistors), wherein the test circuit is configured to connect all the touch electrodes in series during a testing phase, and electrically isolate all the touch electrodes from each other during a phase rather than the testing phase (Fig. 3- Fig. 5, page 4, discloses the multiple touch sensing unit 111 are electrically connected in series by test lines 12 through thin film transistors as illustrated in figure. The gate of the thin film transistor is connected to the control line 13 for controlling on and off of the thin film transistor. For example, when the gate of the transistor is on (i. e. testing phase), all the touch sensing unit 111 are connected in series as illustrated in figure 5, and when the transistor is off, all the touch sensing unit 111 are electrically isolated).

Regarding claim 2, Hu teaches the limitations of parent claim 1. Hu further teaches wherein the test circuit comprises a plurality of test lead wires (Fig. 3, Fig. 4, wiring lines connected to touch electrodes 11), each of the plurality of touch electrodes comprises a first connection terminal and a second connection terminal, and a distance between the first connection terminal and the second connection terminal is greater than zero (see Fig. 3, annotated Fig. 4, each of the touch electrodes 11 are connected to the wiring lines. As shown in figures, first end of the wiring lines connected to one terminal of the touch electrode 11 and second end of the wiring lines connected to another terminal of the touch electrode with a distance), and 
wherein the plurality of test lead wires comprise a first test lead wire and a second test lead wire, the first test lead wire is electrically connected to the first connection terminal of the touch electrode, the second test lead wire is electrically connected to the second connection terminal of the touch electrode, the first test lead wire extends to a first area, the second test lead wire extends to a second area, along a first direction the first area is at a first end of the plurality of touch electrodes and the second area is at a second end of the plurality of touch electrodes, and the first direction is parallel to a plane in which the touch panel is arranged (see annotated Fig. 4 below).  


Hu f
    PNG
    media_image1.png
    673
    789
    media_image1.png
    Greyscale

Hu, annotated Fig. 4
Regarding claim 3, Hu teaches the limitations of parent claim 2. Hu further teaches wherein the test circuit comprises a plurality of connection devices (fig. 4 discloses the testing circuit comprises plurality thin film transistors), and wherein 
among the plurality of touch electrodes, a first test lead wire electrically connected to an nth touch electrode is electrically connected to a first test lead wire electrically connected to an (n-1)th touch electrode via a connection device among the plurality of connection devices, and a second test lead wire electrically connected to the nth touch electrode is electrically connected to a second test lead wire electrically connected to an (n+1)th touch electrode via a connection device among the plurality of connection devices, n is a positive integer greater than or equal to 3 (Fig. 4 discloses the touch sensing unit 110 comprises the plurality of touch electrodes 111 arranged in 3x3 matrix, and first terminal of the nth touch electrode is electrically connected to (n-1)th touch electrode through first test lead wire via thin film transistor and a second test lead wire electrically connected to an (n+1)th touch electrode 111 via a transistor among the plurality of connection devices as illustrated in figure).  

Regarding claim 4, Hu teaches the limitations of parent claim 2. Hu further teaches wherein the plurality of touch electrodesAttorney Docket No.: 096902-1295408-041900US CP0021-US-0825 comprise an input touch electrode (Fig. 4, Fig. 5, TX11) and an output touch electrode (Fig. 4, Fig. 5, TX33), a connection terminal of the input touch electrode is electrically connected to a first test terminal, the first test terminal is configured to receive a test signal (Fig. 4, Fig. 5, discloses the voltage input is supplied to first terminal of input touch electrode TX11), a connection terminal of the output touch electrode is electrically connected to a second test terminal, the second test terminal is configured to output a feedback signal, and the first test terminal and the second test terminal are arranged in the first area (Fig. 4, Fig. 5, page 6, output terminal of the TX33 located in edge/periphery area/region outputs the output signal, and output from the test signal output end of it can judge whether the touch sensing unit on the array substrate is abnormal, whether there is disconnection phenomenon).  

Regarding claim 5, Hu teaches the limitations of parent claim 4. Hu further teaches a test input transistor (Fig. 4, transistor connected to TX11), wherein a first terminal of the test input transistor is configured to receive the test signal (Fig. 4, source of the transistor is connected to TX11 to receive the voltage input), a second terminal of the test input transistor is electrically connected to the first connection terminal of the input touch electrode (Fig. 4, drain of the transistor is electrically connected to source through gate), and a gate of the test input transistor is configured to receive a test input control signal (Fig. 4, gate of the transistor connected to TX11 is electrically connected to control-pin terminal); and 
a test output transistor (Fig. 4, transistor connected to output terminal of TX33), wherein a first terminal of the test output transistor is electrically connected to the second connection terminal of the output touch electrode (Fig. 4, source of the transistor is connected to output terminal of touch electrode TX33), a second terminal of the test output transistor is configured to output the feedback signal (Fig. 4, drain of the transistor connected to TX33 is electrically connected to output signal terminal), and a gate of the test output transistor is configured to receive a test output control signal (Fig. 4, gate of the transistor connected to touch electrode TX33 is connected to signal wire connected to control pin).  

Regarding claim 6, Hu teaches the limitations of parent claim 2. Hu further teaches wherein the first connection terminal and the second connection terminal of the touch electrode are respectively arranged at two ends of the touch electrode along a direction in which a line, between two points having a largest distance on the touch electrode, extends (see annotated Fig. 4 above, the first and second connection terminal are arranged diagonally on edge of the touch electrode as illustrated in figure).  
Regarding claim 8, Hu teaches the limitations of parent claim 2. Hu further teaches wherein all the touch electrodes are arranged inAttorney Docket No.: 096902-1295408-041900US CP0021-US-0825 an array of multi-row x multi-column (Fig. 4, page 4 discloses the touch electrodes 111 are arranged in 3x3 matrix form), and all the touch electrodes are arranged in a layer and all the test lead wires are arranged in another layer, and wherein orthographic projection of a test lead wire connected to a touch electrode in a row on the substrate at least partially overlaps orthographic projection of touch electrodes in the row on the substrate (Fig. 4, page 6, discloses the test line 12 and the control line 112 are set in the different layer, punching and/or the interlayer through different layers bridge is electrically connected).  

Regarding claim 9,  The touch panel according to claim 8, wherein the plurality of touch electrodes comprise a grid touch electrode (Fig. 3, Fig. 4 discloses the touch electrodes 111 are formed by mesh wires to form a grid as illustrated in figure), and for each of the plurality of test lead wires, orthographic projection the test lead wire on the substrate covers orthographic projection of a grid line of the grid touch electrode on the substrate, and wherein the grid line of the grid touch electrode is narrower than the test lead line (see Fig. 3, Fig. 4, page 6, as illustrated in figure, orthographic projection the control line 112 on the substrate 10 covers orthographic projection of a grid line of the grid touch electrode 111 on the substrate, and wherein the grid line of the grid touch electrode is narrower than the control line 112).

Regarding claim 12, Hu teaches the limitations of parent claim 3. Hu further teaches  wherein each of the plurality of connection devices comprises a connection transistor (Fig. 4, Fig. 5, discloses the thin film transistors connected to each of the touch electrodes 111 arranged in array), a first terminal of the connection transistor is electrically connected to one of two touch electrodes electrically connected to the connection device, a second terminal of the connection transistor is electrically connected to a first of the two touch electrodes electrically connected to the connection device (see Fig. 3, Fig. 4, drain and source terminal of the transistor connected to touch electrode 111), and a gate of the connection transistor is configured to receive a connection control signal (Fig. 3, Fig. 4, gate of the transistor is connected to the control pin terminal), and wherein 
in response to the connection control signal, the connection transistor is switched on in the testing phase and is switched off in the phase rather than the testing phase (Fig. 3- Fig. 5, page 4, discloses the multiple touch sensing unit 111 are electrically connected in series by test lines 12 through thin film transistors as illustrated in figure. The gate of the thin film transistor is connected to the control line 13 for controlling on and off of the thin film transistor. For example, when the gate of the transistor is on (i. e. testing phase), all the touch sensing unit 111 are connected in series as illustrated in figure 5, and when the transistor is off, all the touch sensing unit 111 are electrically isolated).

Regarding claim 13, Hu teaches the limitations of parent claim 12. Hu further teaches wherein all the connection transistors are of a same type, and are configured to receive a connection control signal outputted from a same signal terminal (Fig. 4, page 4 discloses the thin film transistor can be N type thin film transistor or P type thin film transistor, and gate of the transistors are connected to control pin terminal as shown in figure).  

Regarding claim 14, Hu teaches the limitations of parent claim 3. Hu further teaches wherein each of the plurality of connection devices do not overlap the touch electrode array in a thickness direction of the touch panel (see Fig. 4, thin film transistors are arranged in the same layer of the touch sensing unit 111 and do not overlap the touch electrodes 111 as illustrated in figure).  

Regarding claim 18, Hu discloses: A method for testing a touch panel (Abstract, Fig. 4, discloses the touch display device testing method), wherein 
the method is applicable to a touch panel, the touch panel comprises: a substrate (Fig. 4, base plate 10); a touch electrode array arranged on a side of the substrate, wherein the touch electrode array comprises a plurality of touch electrodes arranged in an array (Fig. 4, array of touch electrodes 111 are arranged on the base plate 10 as illustrated in figure); and a test circuit electrically connected to the touch electrode array (Fig. 4, page 4, multiple touch sensing unit 111 are electrically connected to control pin, voltage input signal terminal and voltage output signal terminal by test lines 12 through transistors), wherein the test circuit is configured to connect all the touch electrodes in series during a testing phase, and electrically isolate all the touch electrodes from each other during a phase rather than the testing phase (Fig. 3- Fig. 5, page 4, discloses the multiple touch sensing unit 111 are electrically connected in series by test lines 12 through thin film transistors as illustrated in figure. The gate of the thin film transistor is connected to the control line 13 for controlling on and off of the thin film transistor. For example, when the gate of the transistor is on (i. e. testing phase), all the touch sensing unit 111 are connected in series as illustrated in figure 5, and when the transistor is off, all the touch sensing unit 111 are electrically isolated); and 
the method comprises: Attorney Docket No.: 096902-1295408-041900US CP0021-US-0825 
connecting all the touch electrodes in series to obtain a branch during the testing phase, inputting a test signal to the branch, and analyzing a feedback signal outputted by the branch for determination (Fig. 4, Fig. 5, Abstract,  discloses during the test phase, transistors connected to touch sensing unit 11 are turned on and voltage input signal is inputted such that all the touch sensing unit 11 is connected in series as illustrated in figure 5, and output signal is judge whether the touch sensing unit on the array substrate is abnormal); and 
isolating all the touch electrodes from each other during the phase rather than the testing phase (Fig. 4, page 6, when control signal turned off the transistors connected to touch sensing unit 11, touch sensing unit 11 are isolated other than testing phase).  

Regarding claim 19, Hu discloses: A display device (Abstract, Fig. 4, discloses the touch display device), comprising: a touch panel (Fig. 4, page 4, disclose the touch panel), wherein 
the touch panel comprises: a substrate (Fig. 4, base plate 10); a touch electrode array arranged on a side of the substrate, wherein the touch electrode array comprises a plurality of touch electrodes arranged in an array (Fig. 4, array of touch electrodes 111 are arranged on the base plate 10 as illustrated in figure); and a test circuit electrically connected to the touch electrode array (Fig. 4, page 4, multiple touch sensing unit 111 are electrically connected to control pin, voltage input signal terminal and voltage output signal terminal by test lines 12 through transistors), wherein the test circuit is configured to connect all the touch electrodes in series during a testing phase, and electrically isolate all the touch electrodes from each other during a phase rather than the testing phase (Fig. 3- Fig. 5, page 4, discloses the multiple touch sensing unit 111 are electrically connected in series by test lines 12 through thin film transistors as illustrated in figure. The gate of the thin film transistor is connected to the control line 13 for controlling on and off of the thin film transistor. For example, when the gate of the transistor is on (i. e. testing phase), all the touch sensing unit 111 are connected in series as illustrated in figure 5, and when the transistor is off, all the touch sensing unit 111 are electrically isolated).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 104808859 A) in view of Jang (US 20210191553 A1).

Regarding claim 7, Hu teaches the limitations of parent claim 2. Hu does not explicitly teach a display area, wherein the touch electrode array is arranged in the display area; the display area comprises a pixel definition layer arranged between the substrate and the touch electrode array; and the pixel definition layer comprises a plurality of pixel apertures, and a light-emitting element arranged in each of the plurality of the pixel apertures, and 
wherein the plurality of test lead wires are arranged on a side of the pixel definition layer away from the substrate, and orthographic projection of each of the plurality of test lead wires on the substrate at least partially overlaps an area between orthographic projection of two adjacent pixel apertures among the plurality of pixel apertures on the substrate.  
However, in the same field of endeavor of the touch screen display device for preventing damage to test pattern, Jang teaches a display area (Fig. 1, Fig. 3 discloses the display area/region), wherein the touch electrode array is arranged in the display area (Fig. 1-Fig. 3, touch electrodes 152 are arranged in the display area as illustrated in figure); the display area comprises a pixel definition layer arranged between the substrate and the touch electrode array (Fig. 1, Fig. 3, [0031], discloses display region comprises plurality of subpixels SP separated by bank 128 between the substrate 111 and touch electrode array 152); and the pixel definition layer comprises a plurality of pixel apertures, and a light-emitting element arranged in each of the plurality of the pixel apertures (see Fig. 3, bank 128 forms a pixel aperture in which light-emitting element of pixel is arranged), and 
wherein the plurality of test lead wires are arranged on a side of the pixel definition layer away from the substrate (Fig. 2, Fig. 3, discloses routing line 160 along with bridge electrode line read as wiring line arranged on a side of the pixel defining layer away from the substrate 111 as illustrated in figure), and orthographic projection of each of the plurality of test lead wires on the substrate at least partially overlaps an area between orthographic projection of two adjacent pixel apertures among the plurality of pixel apertures on the substrate (See Figs 1-3, discloses orthographic projection of each of the plurality of test wire on substrate 111 at least partially overlap the area between orthographic projection of two adjacent pixel apertures among the plurality of pixel apertures on the substrate as shown in figure).  
Therefore, in view of teachings of Hu and Jang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Hu with Jang’s teaching of pixel structure in touch panel in order to design a touch integrated display device thereby preventing damage to the test pattern during the process of manufacturing a touch sensor (Abstract, Jang).

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 104808859 A) in view of Huang (US 20160358525 A1).

Regarding claim 15, Hu teaches the limitations of parent claim 14. Hu does not explicitly teach a display area; and a frame area at least partially surrounding the display area, wherein the touch electrode array is arranged in the display area, and the plurality of connection devices are arranged in the frame area.  
However, in the same field of endeavor of the touch panel display device for testing, Huang teaches a display area (Fig. 6, display area 23); and a frame area at least partially surrounding the display area (Fig. 6, frame/edge area 21 and 22 outside of the display area 23), wherein the touch electrode array is arranged in the display area (Fig. 6, [0038], discloses array of common electrodes S1-Sm+1 are arranged in display area 23), and the plurality of connection devices are arranged in the frame area (Fig. 4, switches, test pads and IC are arranged in frame area).  
Therefore, in view of teachings of Hu and Huang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel device as taught by Hu with Huang’s teachings of a display area; and a frame area at least partially surrounding the display area, wherein the touch electrode array is arranged in the display area, and the plurality of connection devices are arranged in the frame area for alternative arrangement of electronic component in touch panel display device thereby improve the image display in touch panel display. 

Allowable Subject Matter
9.	Claims 10, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 9, none of the prior art neither anticipates nor renders obvious the limitations of a ground wire arranged in a different layer from the plurality of test lead wires, wherein each of the plurality of test lead wires comprises a tip portion, and a tip of the tip portion faces the ground wire, in the context of detailed structure/method of the touch panel display device for testing the touch panel, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
As per claim 16,  none of the prior art neither anticipates nor renders obvious the limitations of a to-be-cut area at a side of the frame area away from the display area, wherein the touch electrode array is arranged in the display area, and the plurality of connection devices comprise a first connection device and a second connection device, the first connection device is arranged in the frame area, and the second connection device is arranged in the to-be-cut area; or the touch electrode array is arranged in the display area, and all the connection devices are arranged in the to-be-cut area, in the context of detailed structure/method of the touch panel display device for testing the touch panel, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art.
 Dependent claims 11 and 17 are objected by virtue of their dependency.

Conclusion
10.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 20190005861 A1) teaches the similar disclosure of A test circuit which is configured to test an in-cell touch screen includes a plurality of cascaded scanning circuits. The scanning circuit includes a test signal input terminal, a test signal output terminal connected to the touch electrode correspondingly through a first signal line and configured to input a test signal to the corresponding touch electrode (Fig. 2, Fig. 3, Abstract).
Lee (US 20200090567 A1) general teachings of a test method of an in-cell touch display device for independently testing a touch sensing function and a display function (Abstract, Fig. 8, Fig. 9).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693